Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about August 9, 2007, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of grand *310larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. Although the victim was unable to identify appellant as the person who took her cell phone, and although Family Court Act § 343.2 requires that the testimony of an accomplice be corroborated, the record supports the court’s implicit finding that the identifying witness was not an accomplice within the meaning of the statute. The evidence did not establish that the witness was an accomplice as a matter of law (see People v Caban, 5 NY3d 143, 152-153 [2005]). The witness denied any participation in the crime, and provided an innocent explanation for each of his actions during the incident. There is no basis for disturbing the court’s decision to credit that testimony (see People v Bleakley, 69 NY2d 490, 495 [1987]). Concur—Lippman, P.J., Gonzalez, Nardelli, Acosta and DeGrasse, JJ.